Citation Nr: 9901076	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-46 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the currently 
calculated amount of $3,065.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from September 1954 to 
July 1956.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1994 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In its decision of October 1994, the 
Committee found that the appellant committed bad faith in 
connection with the creation of the overpayment of pension 
benefits, thereby precluding further consideration of waiver 
of recovery of the debt under the principle of equity and 
good conscience.

In a related matter, the appellant filed a notice of 
disagreement in response to the ROs decision upholding the 
creation/calculation of the overpayment in question.  
However, following issuance of a statement of the case 
addressing the dispute issue in September 1994, the appellant 
elected to proceed with his waiver claim instead of 
perfecting an appeal regarding the dispute issue.  Hence, 
only the waiver issue is before the Board at this time.


REMAND

Appellate review by the Board of this pension overpayment 
case must be deferred as a number of developmental matters, 
both procedural and evidentiary, must be addressed by the RO.

The Committees decision of October 1994 found bad faith in 
this case on grounds that the appellants failure to promptly 
report his wifes income for 1990 constituted a . . . 
willful intention on [the part of the claimant] to seek an 
unfair advantage or  neglect on your part or refusal to 
fulfill some duty or contractual obligation.  (Emphasis 
added).  The emphasized phrase is found in the VETERANS 
BENEFITS ADMINISTRATION (VA) CIRCULAR (CIR.) 20-90-5, dated 
February 12, 1990. However, a decision of the United States 
Court of Veterans Appeals (the Court) has invalidated the use 
of the above-cited italicized phrase as an appropriate basis 
for a bad faith determination.  See Richards v. Brown, 9 Vet. 
App. 255 (1996).  In Richards, the Court stated that, . . . 
the operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage, the same test as only one of the two alternative 
tests provided for under the VA CIRCULAR [20-90-5].  
Richards, 9 Vet. App. 255, 257.  Thus, the Court concluded 
that the use of the phrase neglect or refuse to fulfill 
some duty or contractual obligation found in VBA CIR. 20-
90-5 was . . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination.  Ibid. at 258.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA may have 
appealed the decision.  See Tobler v. Derwinski, 2 Vet. App. 
8 (1991).  Consequently, a remand to the agency of original 
jurisdiction is required for the purpose of readjudication of 
the claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(Courts precedent decisions generally are given retroactive 
effect with regard to cases in which the administrative or 
judicial review process is not concluded).  Accordingly, the 
appellants waiver claim must be readjudicated.  Thereafter, 
if the Committee determines that the appellants actions did 
not constitute fraud, misrepresentation, or bad faith, the 
issue of whether collection of the pension overpayment would 
be against equity and good conscience must be addressed.

Further, it is noted that the appellant appointed a national 
service organization, the American Legion, to be his 
accredited representative in January 1998.  See VA Form 21-
22, acknowledged on January 5, 1998.  Because of the late 
timing of this appointment, referral of the case to The 
American Legion for preparation of a Statement of 
Accredited Representative in Appealed Case, VA Form 646, 
was not completed before certification to the Board in 
January 1998.  Accordingly, in light of our remand, the RO 
should ensure that The American Legions national service 
officer is allowed to review the record on appeal and present 
written argument on behalf of the appellant should any 
benefit be denied the appellant upon readjudication of this 
case.  See M21-1, Part IV, Subchapter VIII, 8.30-33 (Aug. 
1996).

Finally, it is noted that a number of medical issues were 
perfected on appeal while the appellants waiver claim was 
pending at the RO, and that the appellant requested a Travel 
Board hearing in connection with the Boards appellate review 
of these claims.  See Substantive Appeal, VA Form 9, dated 
October 20, 1996.  Unfortunately, his request could not be 
honored prior to certification of the waiver claim in January 
1998 due to the Boards call-up of the claims folder in 
September 1997.  Requests for Travel Board hearings are 
normally clarified by administrative action of the Board 
prior to further appellate disposition, i.e., remand or final 
decision of the Board on the appealed issue(s).  See 38 
C.F.R. § 19.9, as amended, effective October 8, 1997.  
However, now that the claims folder will be returned to the 
RO pursuant to this remand, the RO should make appropriate 
arrangements for such a hearing.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The Committee should review the 
record for the purpose of determining 
whether or not bad faith, fraud or 
misrepresentation on the part of the 
appellant is supported by the facts 
found, thus precluding consideration of 
the waiver claim on the basis of equity 
and good conscience.  The determination 
must be made in compliance with the 
Courts holding in Richards, supra.  
Supporting analysis and explanation must 
be provided in connection with the 
readjudication of this claim.  If the 
findings remain adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case which provides adequate notice of 
all actions taken by the agency of 
original jurisdiction subsequent to the 
issuance of the February 1995 statement 
of the case.  The appellant must then be 
afforded an opportunity to reply thereto, 
to include providing The American Legion 
with the opportunity to prepare written 
argument on behalf of the appellant 
pursuant to established appellate 
procedures under M21-1, Part IV, 
Subchapter VIII,  8.30-33.

2.  Regarding the appellants appeal of 
the medical issues listed on the July 
1998 supplemental statement of the case, 
the RO should schedule a Travel Board 
hearing to be held at the St. Petersburg, 
Florida, RO, in accordance with the date 
the original request for the Travel Board 
hearing was received by the RO.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant and his representative are free to furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 1 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
